Kilday, Judge
(concurring in the result) :
I concur in the result reached by Chief Judge Quinn. As to that portion of his opinion dealing with Jones v United States, 362 US 257, 4 L ed 2d 697, 80 S Ct 725 (1960), I desire to express some additional views.
In my view, the portion of the opinion of the Supreme Court which is relevant here is the following:
. . No just interest of the Government in the effective and rigorous enforcement of the criminal law will be hampered by recognizing that anyone legitimately on premises where a search occurs may challenge its legality by way of a motion to suppress, when its fruits are proposed to be used against him. This would of course not avail those who, by virtue of their wrongful presence, cannot invoke the privacy of the premises searched.” [Jones v United States, supra, at page 267.]
Not infrequently, we experience some difficulty in applying Supreme Court decisions rendered upon factual situations arising in the civilian community to factual situations peculiar to the military community. In the instant case, appellant’s commanding officer and his military subordinates had the legal right to be within the room — a barracks of his own organization, assigned to appellant and his two roommates. However, under many decisions of this Court, the individual lockers within the room are protected from unreasonable search and seizure. United States v Dollison, 15 USCMA 595, 36 CMR 93; United States v Hartsook, 15 USCMA 291, 35 CMR 263; United States v Westmore, 14 USCMA 474, 34 CMR 254.
In United States v Breen, 15 USCMA 658, 36 CMR 156, a majority of this Court held that the offense of unlawful entry is not made out by an allegation *347that the property entered was an individual’s locker. In his dissenting opinion, the Chief Judge said:
“I know of no place in the military establishment that is more widely used by enlisted personnel for storage of their personal effects and service equipment than the locker assigned to them. It is, in a very real sense, part of the enlisted man’s home. In United States v Adams, 5 USCMA 563, 570, 18 CMR 187, we said: ‘Generally a military person’s place of abode is the place tuhere he hunks and keeps his few private possessions.’ (Emphasis supplied.) I would, therefore, answer the certified question in the negative, and reverse the decision of the board of review.” [United States v Breen, supra, at page 660.]
The locker of a member of the military service is unique to his status. It ranges from a storage place for his few personal effects to a “part of the enlisted man’s home.” It cannot be the subject of unlawful entry. United States v Breen, supra. Its physical dimensions and form are such that a person could not be within the same. It becomes difficult to understand how, when the search is of a .locker, an individual could be “legitimately on premises where a search occurs,” within the meaning of Jones v United States, supra. The barracks area is subject to be entered by the commanding officer at his pleasure. It therefore appears to me that Jones v United States, supra, does not apply to the facts of this case. It is not necessary for us to hold that Jones could never apply to the search of the locker of a member of the military service. I do believe, however, that under the facts of this case the doctrine announced in Jones does not apply and the appellant had no standing to complain of any unlawful search of Campbell’s locker.